Citation Nr: 1747405	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea, to include as secondary to service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1977 to April 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran was afforded a VA examination in April 2011 in connection with his claim of service connection for Gulf War Undiagnosed Illness, during which his obstructive sleep apnea was evaluated.  However, the examiner did not offer an opinion as to the etiology of the obstructive sleep apnea even after confirming the diagnosis on the basis of a March 2011 sleep study.  Thereafter, in his June 2012 notice of disagreement, the Veteran set forth the contention that his diagnosed obstructive sleep apnea was secondary to his service-connected hypertension.  To date, he has never had a VA examiner provide an opinion as to whether the obstructive sleep apnea has been permanently aggravated beyond its normal progression by service-connected hypertension.  The Veteran is therefore entitled to have the claims file evaluated by a VA examiner prior to the Board's adjudication of his claim in order to elicit an opinion regarding the etiology of his obstructive sleep apnea, to include a discussion of whether his obstructive sleep apnea is secondary to a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter addressing the provisions of 38 C.F.R. § 3.310 in regard to his current claim.

2.  Provide the Veteran's claims file to a qualified VA examiner for the purpose of providing an opinion as to the nature and etiology of the Veteran's sleep apnea.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his sleep apnea.  All necessary special studies or tests must be accomplished.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea is related to the Veteran's active service.  In providing this opinion, the examiner is asked to consider, and comment upon as necessary, the Veteran's lay testimony regarding his poor sleeping habits and snoring while in service.  The examiner is also asked to evaluate the Veteran's assertion on the November 2013 VA Form 9 that he was told by physicians at his local VA pulmonary clinic that there was "a great possibility that [the sleep apnea] occurred" while he was in service.  

Furthermore, the examiner must provide an opinion as to whether it is at least as likely as not that the obstructive sleep apnea was caused or aggravated by one or more service-connected disabilities or combination therefrom, to specifically include hypertension.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated the sleep apnea, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  After completing the above action the RO must readjudicate the issue on appeal.  If the benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

